IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED HEALTHCARE SERVICE,
INC., et al.,

§

§

§

Plaintiffs, §
§

v. § Case NO. 3:17-€\7-0243-8
§

NEXT HEALTH, LLC, et al., §
§
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENI)ATION OF THE UNITED STA'I`ES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and
Recc)mmendation of United States Magistrate Judge Rebecca Rutherford dated
January 11, 2019. The Court has reviewed the Findings, Conclusions, and
Recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.
Accordingly, Defendant Erik Bugen’S Motion to Remove the Dcfendant from the

Cause and Case (ECF No. 205) is DENIED.

So 0RDERED, this 5 (’Lday of February, 2019.

das/am

KAREN GREN scHOLsR
UNITED sTATEs DIsTRIcT JUDGE

 

 

